DETAILED ACTION
PART III     REASONS FOR ALLOWANCE  
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Application has been examined.  In view of Examiner’s amendment to the claims and the prior art of record not teaching or suggesting the claimed invention as recited by pending claims, Claims 1-11 are being allowed over the prior art of record. Prosecution on the merits is closed in this application.
                                                   
2.          The following is an examiner's statement of reasons for allowance: 
      The prior art of record teaches different ways of classifying tissue samples, annotating the segments and using learning algorithms to ease burden on human operators of an image from specimens such as Kil ‘509. However, The alleged combination (as disclosed by Kil) fails to render obvious independent claims 1 0r 11, because the cited portions of the alleged combination fail to describe or suggest a method or device  for classifying tissue samples  proving the annotated training data to an automatic classifier, identifying, for the patient from whom the at least one known positive tissue sample and the at least one known negative tissue sample originate, whether a tissue sample from the same patient has the specified property, the identifying comprising training the automatic classifier patient-specifically using the annotated training data, delimiting a tissue region affected by the specified property from a plurality of unknown tissue samples originating from the same patient, it not being known whether the plurality of unknown tissue samples have the specified property, the delimiting comprising generating input data for the automatic classifier, and automatically classifying, by the automatic classifier, the plurality of unknown tissue samples with respect to the specified property using the input data, as recited by the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
3.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.        
Kil (2015/0317509) teaches an interactive and automated tissue image analysis with global training database.
Simon et al. (2012/0282648) teaches a method for detecting and grading prostate cancer.
Marchesini et al. (2005/0010102) teaches an apparatus for the characterization of pigmented skin lessons.

4.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL I GARCIA whose telephone number is (571)272-7434.  The examiner can normally be reached on Mon-Thurs 7:30am-5:30pmpm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Gabriel I Garcia/

Primary Examiner, Art Unit 2674

May 05, 2022

































                                              Examiner's Amendment
  
1.        An Examiner's Amendment to the record appears bellow. Should the changes and/or 

additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 

37 CFR 1.312.  Authorization to the Examiner’s amendment was given by Mr. Chin Kim (54,220) on 

1/8/20.


2.     An Examiner's Amendment to the record appears bellow. Should the changes and/or 
additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R § 

1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

payment of the Issue Fee. An examiner’s amendment to the record appears below. Should the 

changes and/or additions be unacceptable to applicant, an amendment may be filed as provided

by 37 CFR 1.312.  



3.     The application has been amended as follows:

1. (Currently Amended) A method for classifying tissue samples, the method comprising: 
	generating annotated training data from at least one known positive tissue sample and at least one known negative tissue sample, the at least one known positive tissue sample having a specified property, the at least one known negative tissue sample not having the specified property, wherein the at least one known positive tissue sample and the at least one known negative tissue sample originating from a same patient,
	proving the annotated training data to an automatic classifier; 
	identifying, for the same patient from whom the at least one known positive tissue sample and the at least one known negative tissue sample originate, whether a tissue sample from the same patient has the specified property, the identifying comprising training the automatic classifier patient-specifically using the annotated training data;
	delimiting a tissue region affected by the specified property from a plurality of unknown tissue samples originating from the same patient, it not being known whether the plurality of unknown tissue samples have the specified property, the delimiting comprising generating input data for the automatic classifier; and
	automatically classifying, by the automatic classifier, the plurality of unknown tissue samples with respect to the specified property using the input data.

2. (Currently Amended) The method of claim 1, wherein the automatic classifier comprises adaptable parameters,
	wherein the method further comprises processing the input data, the processing of the input data comprising adjusting the adaptable parameters in dependence on the annotated training data.

7. (Currently Amended) The method of claim 1, wherein to generate the annotated training data and the input data, the respective tissue samples are detected optically, and the annotated training data and the input data are analyzed by image processing for classification by the automatic classifier.

11. (Currently Amended) An analysis device for classifying tissue samples, the analysis device comprising: 	
an input interface configured to receive annotated training data comprising at least one known positive tissue sample and at least one known negative tissue sample, the at least one known positive tissue sample having a specified property, the at least one known negative tissue sample not having the specified property, wherein the at least one known positive tissue sample and the at least one known negative tissue sample originating from a same patient; 
	an automatic classifier configured to identify, for the same patient, whether a tissue sample from the same patient has the specified property, therein training the automatic classifier patient-specifically using the annotated training data 
	an output apparatus configured to output corresponding respective classifications of the tissue samples,
	wherein the analysis device is configuredto prove the annotated training data to the automatic classifier,
wherein the analysis device is further configured to delimit a tissue region affected by the specified property from a plurality of unknown tissues samples originating from the same patient, it not being known whether the plurality of unknown tissues samples have the specified property, wherein the delimiting comprises a generation of input data for the automatic classifier, and
wherein the automatic classifier is configured to automatically classify the plurality of unknown tissue samples with respect to the specified property using the input data.

12. (Cancelled)



3.      Any inquiry concerning this communication or earlier communications from the  
examiner should be directed to Gabriel I. Garcia whose telephone number is (571) 272-
7434. The Examiner can normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this group is (571) 273-8300.
       If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Benny Lieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    Information regarding the status of an application may be obtained from the Patent
 Application Information Retrieval (PAIR) system. Status information for published 
applications may be obtained from either Private PAIR or Public PAIR. Status 
information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
have questions on access to the Private PAIR system, contact the Electronic Business 
Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.

/GABRIEL I GARCIA/
Primary Examiner, Art Unit 2674
May 05, 2022